--------------------------------------------------------------------------------

Exhibit 10.1
 
TRANSITION AGREEMENT
 
                THIS TRANSITION AGREEMENT (“Agreement”), effective as of April
25, 2018 (“Effective Date”), is entered into by and between Deluxe Corporation,
a Minnesota corporation, whose address is 3680 Victoria Street North, Shoreview,
MN 55126 (the “Company”) and LEE J. SCHRAM, an individual (“Executive”).
 
                WHEREAS, Executive is currently employed as the Chief Executive
Officer of the Company, pursuant to an Employment Agreement dated as of April
10, 2006 (the “Employment Agreement”) and an Executive Retention Agreement dated
as of August 8, 2007 (which includes protections in the event of a change in
control) (the “Retention Agreement”);
 
                WHEREAS, Executive has announced his intent to retire, and the
Company and Executive have agreed upon a smooth transition of Executive’s
employment with the Company, according to the terms and conditions of this
Agreement;
 
                WHEREAS, the Company and Executive have agreed to a transition
period through March 1, 2019, to provide for a smooth and orderly succession
process;
 
               NOW THEREFORE, in consideration of the mutual promises and
provisions contained in this Agreement referred to below, the parties, intending
to be legally bound, agree as follows:


1.            Transition and Succession Process.


(a)          Employment.  Subject to the terms and conditions of this Agreement,
Executive agrees to remain employed, and the Company agrees to continue
Executive’s employment, for the period (the “Transition Period”) commencing on
the Effective Date and continuing until the earlier of (i) March 1, 2019 (the
“Anticipated Retirement Date”), or (ii) the date on which Executive’s employment
is earlier terminated under Section 6 of this Agreement.  The effective date of
the termination of Executive’s employment with the Company for any reason is
referred to herein as the “Termination Date”.  For purposes of this Agreement
and any other agreements between Executive and the Company or the Company’s
Affiliates (defined below), Executive confirms that his resignation on the
Anticipated Retirement Date is voluntary.  As used in this Agreement, the term
“Affiliate” means a company which is directly, or indirectly through one or more
intermediaries, controlled by or under common control with another company,
where control shall mean the right, either directly or indirectly, to elect the
majority of the directors thereof without the consent or acquiescence of any
third party.


(b)          Officer and Director Roles; Board Service.  During his employment
hereunder until such date as the Company’s Board of Directors (“Board”) appoints
a successor Chief Executive Officer of the Company, Executive will continue to
serve in the director and officer positions he currently holds, including
without limitation as a member of the Company’s Board and as Chief Executive
Officer of the Company, and in such other officer or director positions of any
subsidiary of the Company.  Executive agrees to resign from any officer or
director positions at the request of the Board to facilitate a smooth succession
process, and specifically agrees to resign as a member of the Board upon the
Board’s appointment of a successor Chief Executive Officer.  Notwithstanding any
request by the Board for Executive’s resignation from officer and director roles
and/or the Board’s appointment of a successor Chief Executive Officer prior to
the end of the Transition Period, Executive will continue to be an employee of
the Company through the Transition Period on the terms set forth in this
Agreement.
1

--------------------------------------------------------------------------------

2.            Duties.


(a)          General Transition Period Duties.  While employed by the Company
during the Transition Period, Executive will serve the Company faithfully and to
the best of his ability and devote sufficient time, attention and efforts to the
business and affairs of the Company (exclusive of any period of vacation, sick,
disability, or other leave to which Executive is entitled), and will not engage
in any activity during the Transition Period that is detrimental, or is
reasonably likely to be detrimental, to the Company’s best interests.  Executive
will perform all of his responsibilities in compliance with all applicable laws
and with all the applicable policies generally in effect for employees of the
Company or any applicable policies of the Company’s Affiliates, including
without limitation, the Company’s Code of Ethics and Business Conduct and
related policies, as the same may be amended from time to time.


(b)          Prior to Successor Appointment.  During his employment hereunder
prior to appointment of a successor Chief Executive Officer, Executive will
continue to devote his full time, attention and energy to performing the
responsibilities of Chief Executive Officer of the Company and to work closely
with the Board to facilitate its oversight and monitoring of overall strategy,
implementation, and leadership of the Company.  Executive will materially
participate in, in close cooperation with the Board (or a Board committee), the
search process for a successor Chief Executive Officer, including the vetting of
internal and external candidates and providing initial orientation of a
successor Chief Executive Officer.  In addition to the succession process,
Executive will perform his responsibilities in full compliance and furtherance
of the key 2018 priorities and deliverables agreed between Executive and the
Company (“2018 Priorities”).  The Company will indemnify Executive to the
fullest extent consistent with its By-laws and applicable law and will provide
coverage for Executive under the Company’s Directors and Officers Liability
Insurance to the same extent and under the same terms as apply to all other
directors and officers of the Company both during and after the Transition
Period (in accordance with any applicable tail coverage).


(c)          Following Successor Appointment.  Upon appointment by the Board of
a successor Chief Executive Officer of the Company prior to the end of the
Transition Period, Executive’s responsibilities and duties will be limited to
such duties as requested by the Board, or by the successor Chief Executive
Officer, including without limitation (i) assisting with ongoing matters on
which Executive worked during his tenure as Chief Executive Officer, (ii)
playing a primary role in the successor Chief Executive Officer’s orientation,
and (iii) effective implementation of the transition to the successor Chief
Executive Officer of Executive’s prior responsibilities and of key Company
information and relationships.


3.            Compensation and Benefits. While Executive is employed by the
Company during the Transition Period, Executive will continue to receive his
base salary as of the Effective Date, will continue to be eligible for incentive
compensation in accordance with any annual cash incentive plan in effect in
respect of 2018 in accordance with past practice, and will remain eligible to
participate in all employee benefit plans and programs generally available to
employees of the Company, to the extent that Executive meets the eligibility
requirements for each individual plan or program (including, for the avoidance
of doubt and without limitation, continued vesting of Executive’s equity grants
under the Company’s equity incentive programs during the Transition Period). 
Notwithstanding the foregoing, as of the Effective Date, the Compensation
Committee of the Board will not grant Executive further cash incentive awards
(meaning cash incentive awards in respect of 2019 or thereafter), stock options,
restricted stock, performance share awards, or other equity or incentive awards.
2

--------------------------------------------------------------------------------

4.            First Executive Release.  At the same time Executive signs this
Agreement, Executive also will sign a release in the form attached to this
Agreement as Exhibit A (the “First Release”).


5.            Post-Employment Commitments.


(a)          Continued Effect of Certain Provisions of the Employment
Agreement.  Executive acknowledges entering into the Employment Agreement and
hereby reaffirms his commitments and obligations under Articles IV (Confidential
Information), V (Non-Competition, Non-Solicitation, Non-Hire and
Non-Disparagement), and VI (Dispute Resolution Process) of the Employment
Agreement (and the related provisions of Articles VII (Assignment; Successors)
and VIII (Miscellaneous Provisions) of the Employment Agreement) (“Continuing
Obligations”).  Executive further acknowledges that he has a copy of the
Employment Agreement, that he has reviewed the Employment Agreement again before
signing this Agreement and that he understands all of the Continuing
Obligations.  Notwithstanding any other language in this Agreement or the
Employment Agreement to the contrary, Executive understands that Executive may
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made (a) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney if such disclosure is made solely for the purpose of reporting or
investigating a suspected violation of law or for pursuing an anti-retaliation
lawsuit; or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal and Executive does not disclose
the trade secret except pursuant to a court order.


(b)          Cooperation.  At any time after the Termination Date, upon
reasonable request and notice from the Company, Executive will, without further
consideration but at no expense to Executive (for purposes of clarity, meaning
that Executive will be reimbursed for his reasonable out-of-pocket expenses
approved in good faith by the Company in connection with his cooperation in the
foregoing matters) (i) timely execute and deliver such acknowledgements,
instruments, certificates, and other ministerial documents (including without
limitation, certification as to specific actions performed by Executive in his
capacity for the Company or any of its Affiliates) as may be necessary or
appropriate to formalize and complete the Company’s or any Affiliate’s corporate
records; provided, however, that nothing in this Section 5(b) will require
Executive to take any action that he reasonably believes to be unlawful or
unethical or to make any inaccurate statement of actual facts, and (ii) provide
complete and truthful information to, and otherwise cooperate fully with, the
Company and any of its legal counsel, agents, insurers and representatives in
connection with any investigations, arbitrations, litigation, or other matters
relating to the Company in which the Company determines that Executive may have
relevant information.  In addition, after the Termination Date and at the
Company’s reasonable request and upon reasonable notice, Executive will, from
time to time, discuss and consult with the Company regarding business matters
that he was directly and substantially involved with while employed by or
otherwise providing services to the Company.
3

--------------------------------------------------------------------------------

6.          Early Termination.


(a)          Executive’s employment may be terminated prior to the Anticipated
Retirement Date: (i) if Executive does not sign the First Release or if
Executive rescinds the First Release as provided therein, which termination will
be a voluntary termination without Good Reason (as defined in the Equity Awards
or Employment Agreement, as applicable); or (ii) by the Company for Cause (as
defined below) but not without Cause. If Executive’s employment terminates prior
to the Anticipated Retirement Date, upon such termination the Company will pay
to Executive only any annual base salary earned but not paid through the date of
Executive’s termination and any other benefits to which Executive is legally
entitled as of such date under the terms and conditions of any benefit plans of
the Company in which Executive is participating as of such date.


(b)          The Company may terminate Executive’s employment for Cause at any
time by providing written notice to Executive.  For purposes of this Agreement,
“Cause” means:
 
                              (i)          Executive’s breach of his obligations
of confidentiality to the Company or any of its Affiliates;
 
      (ii)         Executive’s failure to materially perform his employment
duties (unrelated to illness or vacation), which failure is not cured within
thirty (30) days after receipt of written notice thereof specifying the
particulars of such material failure;
 
      (iii)        Executive’s commission of an act, or failure to take action,
in bad faith which results in material detriment to the Company or any of its
Affiliates;
 
                              (iv)        Executive’s excessive absences
unrelated to illness or vacation (“excessive” shall be defined in accordance
with local employment customs);
 
      (v)         Executive’s commission of an act of fraud, misappropriation,
embezzlement or any other act of dishonesty in connection with the Company or
any of its Affiliates or its or their businesses;
 
      (vi)        Executive’s conviction of or plea of guilty or nolo contendere
to criminal misconduct constituting a felony or a gross misdemeanor, which gross
misdemeanor involves a breach of ethics, moral turpitude, or immoral or other
conduct reflecting adversely upon the reputation or interest of the Company or
its Affiliates;
 
      (vii)       Executive’s use of narcotics, liquor or illicit drugs that has
had a detrimental effect on Executive’s performance of his employment
responsibilities; or
 
      (viii)      Executive’s material default under any agreement between
Executive and the Company or any of its Affiliates, including without limitation
a material breach of Executive’s obligations under Section 2 of this Agreement
(which includes Executive’s material failure to perform in accordance with or
deliver the 2018 Priorities) or material breach of the Continuing Obligations.
4

--------------------------------------------------------------------------------

7.             Retirement Benefits.


(a)          Retirement Benefits.  If the Termination Date is the Anticipated
Retirement Date, then the Company shall pay Executive such compensation that has
been earned but not paid to Executive as of the Termination Date, including any
annual base salary earned but not paid through the date of Executive’s
termination, any annual bonus earned by Executive for the fiscal year ending
December 31, 2018, if not yet paid, and any other benefits (including without
limitation equity vesting in accordance with the terms of the applicable plan
and awards) to which Executive is legally entitled as of such date under the
terms and conditions of any benefit plans of the Company in which Executive is
participating as of such date.  In addition, if the Termination Date is the
Anticipated Retirement Date, subject to Executive’s satisfaction of the
conditions set forth below in Section 7(b), the Company shall provide to
Executive the following benefits in recognition of Executive’s contributions to
a successful transition process (hereinafter the “Retirement Benefits”):
 
      (i)          The Company will pay Executive a transition bonus in the
amount of $2,000,000 in cash, less withholdings, within 10 business days
following the expiration of the rescission period for the Second Release.
 
      (ii)         If Executive elects to continue his group medical and dental
insurance pursuant to the terms of the applicable plans and laws (“COBRA health
coverage”), the Company will pay Executive’s group medical and dental health
premiums at the same level of coverage as in effect as of the Termination Date,
through the earliest of (A) eighteen (18) months following the Termination Date,
(B) the date on which Executive becomes eligible for comparable group medical or
dental coverage from any other employer, or (C) the date that COBRA health
coverage ends under the applicable plan or laws.
 
                              (iii)        The Company will provide for vesting
of the following equity awards to the extent and on the terms provided below:
 
                          (1)           With respect to the 11,406 shares of the
Company’s common stock (“Shares”) subject to that certain restricted stock unit
award dated January 19, 2018 granted to Executive (the “Deferred Cash Bonus RSU
Award”), the units subject to the Deferred Cash Bonus RSU Award will vest and
the restrictions on the units will lapse on the expiration of the rescission
period for the Second Release.
 
                          (2)           Executive shall remain entitled to vest
in and receive a distribution of two-thirds of (A) that certain Performance
Share Award (Marketing Solutions and Other Services-Revenue) granted February
23, 2017 with a target number of Shares equal to 11,903 Shares and (B) that
certain Performance Share Award (Total Shareholder Return) granted February 23,
2017 with a target number of Shares equal to 11,903 Shares, to the extent such
awards are earned based on the Company’s attainment of the respective
performance goals following the applicable performance period, as determined by
the Compensation Committee in accordance with the terms thereof at such time and
in the same manner as the Compensation Committee determines the level of payout
for other employees with similar awards.  Any fraction of an award earned shall
be rounded to the nearest whole Share.
5

--------------------------------------------------------------------------------

 
                          (3)           Executive shall remain entitled to vest
in and receive a distribution of one-third of: (A) that certain Performance
Share Award (Marketing Solutions and Other Services-Organic Growth) granted
February 21, 2018 with a target number of Shares equal to 13,062 Shares, and (B)
that certain Performance Share Award (Total Shareholder Return) granted February
21, 2018 with a target number of Shares equal to 13,061 Shares, to the extent
such awards are earned based on the Company’s attainment of the respective
performance goals following the applicable performance period, as determined by
the Compensation Committee in accordance with the terms thereof at such time and
in the same manner as the Compensation Committee determines the level of payout
for other employees with similar awards.  Any fraction of an award earned shall
be rounded to the nearest whole Share.


(b)          Conditions.  Executive’s receipt of the Retirement Benefits is
subject to the following conditions: (i) on or within twenty-one (21) days after
the Anticipated Retirement Date, Executive has signed a second release in the
form attached to this Agreement as Exhibit B (the “Second Release”), (ii)
Executive has not rescinded the Second Release within the rescission period set
forth in the Second Release, and (iii) Executive has not breached Executive’s
obligations under this Agreement or the Continuing Obligations.


8.          Equity Awards.  Executive and the Company agree and acknowledge that
the equity awards listed in Exhibit C to this Agreement (“Equity Awards”) are
all of the outstanding equity awards held by Executive and outstanding as of the
Effective Date.  Except as expressly provided in Section 7(a)(iii) of this
Agreement, the Equity Awards are not modified by this Agreement and continue to
be governed by their applicable award agreements and plans.  Executive and the
Company agree that nothing in this Agreement or the performance of this
Agreement, including Executive’s notice of resignation effective as of the
Anticipated Retirement Date and his resignation effective as of the Anticipated
Retirement Date, constitutes an involuntary termination or resignation for Good
Reason (as such term is defined in the respective Equity Awards), or otherwise
triggers any payments or benefits, under the Equity Awards.


9.          No Other Benefits.  This Agreement is not intended to provide
Executive with payments or benefits that are duplicative of or overlap with
payments or benefits that will be paid or provided to Executive under other
agreements between Executive and the Company or its Affiliates.  Except as
provided (a) in Sections 6 and 7 of this Agreement, (b) in the Equity Awards as
incorporated by Section 8 herein, and (c) as provided in the Retention Agreement
to the extent incorporated by Section 13 herein, Executive acknowledges that
this Agreement supersedes and replaces in their entirety any and all other
policies and/or agreements to which Executive and the Company or any of its
Affiliates are a party that provide severance or continuation of income payments
to Executive or Executive’s family following the termination of Executive’s
employment.
6

--------------------------------------------------------------------------------

10.          Records, Documents, and Property.  Executive acknowledges and
represents that he will deliver to the Company on or before the Termination Date
any and all Company records and any and all Company property in his possession
or under his control, including without limitation, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, printouts, computer
disks, computer tapes, data, tables, calculations, digital media or files, and
all copies thereof, documents that in whole or in part contain any trade secrets
or confidential, proprietary, or other secret information of the Company and all
copies thereof, and keys, access cards, access codes, source codes, passwords,
credit cards, personal computers, telephones, and other electronic equipment
belonging to the Company.  Executive acknowledges that this obligation to return
Company property is a continuing obligation such that if he later discovers
Company property in his possession or control he will promptly notify the
Company and return such property, including deleting any copies from personal
devices and accounts. Nothing in this Section 10 is intended to preclude
Executive from keeping his personal possessions located on the Company’s
premises or documents that are related solely to his compensation, benefits,
rights, and other perquisites of being an officer and/or employee of the Company
and/or its subsidiaries.


11.          Non-Disparagement.  Executive reaffirms his non-disparagement
obligations as set forth in Section 5.5 of the Employment Agreement.  The
Company will instruct current members of the Company’s Board and the current
executive officers of the Company that they shall not at any time disparage,
defame or besmirch the reputation, character or image of Executive.  It shall
not be considered disparagement and nothing in this Agreement is intended to
prevent or interfere with any party making any required or reasonable
communications with, or providing information to, any governmental, law
enforcement, or stock exchange agency or representative, or in connection with
any governmental investigation, court, administrative or arbitration proceeding,
or as otherwise required by law.


12.          Coordination with Employment Agreement.  Effective upon expiration
of the rescission period applicable to the First Release without rescission by
Executive, the Employment Agreement is hereby terminated and cancelled and will
have no further force or effect, except with respect to the Continuing
Obligations as provided herein, which are incorporated into and become part of
this Agreement.


13.          Coordination with Retention Agreement.  The Retention Agreement
shall remain in effect until the earlier of: (a) the date during the Transition
Period that the Board appoints a successor Chief Executive Officer, or (b) the
Anticipated Retirement Date; at such time the Retention Agreement is terminated
and cancelled and will have no further force or effect.


14.          Interpretation of Releases.  This Agreement will not be interpreted
or construed to limit the First Release or the Second Release in any manner. 
The existence of any dispute respecting the interpretation of this Agreement or
the alleged breach of this Agreement will not nullify or otherwise affect the
validity or enforceability of the First Release or the Second Release.
7

--------------------------------------------------------------------------------

15.          Non-Admission.  Nothing in this Agreement, the First Release or the
Second Release is intended to be, nor will be deemed to be, an admission by the
Company or Executive that either has violated any law or engaged in any
wrongdoing.  Neither Executive nor the Company will characterize this Agreement,
the First Release, the Second Release or any consideration provided by the
parties to constitute an admission of wrongdoing.


16.          Advice of Counsel.  Executive has been advised, and by this
Agreement is again advised, to consider this Agreement carefully and to review
it with legal counsel of Executive’s choice.  Executive understands the
provisions of this Agreement and has been given the opportunity to seek
independent legal advice before signing this Agreement, and he has done so.


17.          Governing Law; Jurisdiction and Venue.  All matters related to the
interpretation, construction, application, validity and enforcement of this
Agreement, the First Release or the Second Release will be governed by the laws
of the State of Minnesota without giving effect to any choice or conflict of law
provision or rule, whether of the state of Minnesota or any other jurisdiction,
that would otherwise cause the application of the laws of any jurisdiction other
than the State of Minnesota.  Executive and the Company consent to jurisdiction
of the courts of the State of Minnesota and/or the federal district courts in
Minnesota, for the purpose of resolving all issues of law, equity, or fact,
arising out of or in connection with this Agreement, the First Release or the
Second Release.  Any action involving claims of a breach of this Agreement, the
First Release or the Second Release will be brought in such courts.  Each party
consents to personal jurisdiction over such party in the state and/or federal
courts of Minnesota and hereby waives any defense of lack of personal
jurisdiction or inconvenient forum.  Venue, for the purpose of all such suits
commenced in state court, will be in Hennepin County, State of Minnesota.


18.          Miscellaneous.


(a)         Withholding and Tax Matters. Executive understands and agrees that
the Company will deduct from any payments made to Executive under this Agreement
any withholding or other taxes that the Company is required or authorized to
deduct under applicable law.  Executive further understands and agrees that he
is responsible for paying all taxes owed in connection with any payments made to
Executive under this Agreement.


(b)          Section 409A. This Agreement is intended to satisfy, or be exempt
from, the requirements of Code Sections 409A(a)(2), (3) and (4), including
current and future guidance and regulations interpreting such provisions, and it
should be interpreted accordingly.


(c)          Entire Agreement.  This Agreement (including its Exhibits), the
2018 Priorities, the Continuing Obligations, the Retention Agreement, the Equity
Awards, and any qualified employee benefit plans sponsored by the Company in
which Executive is a participant are intended to define the full extent of the
legally enforceable undertakings of the parties, and no promises or
representations, written or oral, that are not set forth explicitly in this
Agreement (including its Exhibits), the 2018 Priorities, the Employment
Agreement (as incorporated herein), the Retention Agreement, the Equity Awards,
or any qualified employee benefit plans sponsored by the Company in which
Executive is a participant are intended by either party to be legally binding. 
All other agreements and understandings between Executive and the Company are
hereby cancelled, terminated, and superseded.
8

--------------------------------------------------------------------------------

(d)          Amendment.  This Agreement, the First Release or the Second Release
may be amended only by a writing that is signed by Executive and an authorized
representative of the Company.


(e)          Binding Effect; Assignment.  This Agreement will inure to the
benefit and be binding upon the Company, its successors and assigns, and will
inure to the benefit and be binding upon Executive and Executive’s heirs,
distributes and personal representatives.  The rights and obligations of the
Company under this Agreement may be assigned to a successor without any further
consent from Executive.  Executive’s rights and obligations under this Agreement
may not be assigned to any other person or entity.


(f)           Knowing and Voluntary Signature.  Executive acknowledges that he
has carefully read this Agreement (including its Exhibits) and that he is
voluntarily agreeing to the terms of this Agreement.


(g)          Captions and Headings.  The captions and section headings used in
this Agreement are for convenience of reference only, and will not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.


(h)          Multiple Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed an original and all of which will
constitute one instrument.


***Signature Page Follows***
9

--------------------------------------------------------------------------------



Dated: April 25, 2018
/s/ Lee J. Schram
 
Lee J. Schram
   
Dated: April 25, 2018
DELUXE CORPORATION
     
/s/ Martyn R. Redgrave
 
Martyn R. Redgrave
Chairman of the Board of Directors

10

--------------------------------------------------------------------------------

EXHIBIT A


FIRST RELEASE BY LEE J. SCHRAM


Definitions.  I intend all words used in this Release to have their plain
meanings in ordinary English.  Specific terms that I use in this Release have
the following meanings:



A.
I, me, my and myself include both me and anyone who has or obtains any legal
rights or claims through me.




B.
Deluxe means Deluxe Corporation, any entity related to Deluxe Corporation in the
present or past (including without limitation, its predecessors, parents,
subsidiaries, affiliates, joint venture partners, and divisions), and any
successors of Deluxe Corporation.




C.
Company means Deluxe; the present and past officers, directors, committees,
shareholders and employees of Deluxe; any company providing insurance to Deluxe
in the present or past; the present and past employee benefit plans sponsored or
maintained by Deluxe (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for Deluxe; and anyone who acted on
behalf of Deluxe or on instructions from Deluxe.




D.
Release means this First Release by Lee J. Schram.




E.
Agreement means the Transition Agreement entered into between me and Deluxe on
the same date that I am signing this Release.




G.
My Claims means all of my rights that I now have to any relief of any kind from
the Company, whether or not I know about such rights, including without
limitation:




1.
all claims arising out of or relating to my employment with Deluxe or the
termination of that employment;




2.
all claims arising out of or relating to the statements, actions, or omissions
of the Company;




3.
all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, failure to accommodate, or other alleged unlawful practices arising
under the laws of the United States or any other country or of any state,
province, municipality, or other unit of government, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, 42 U.S.C. §1981, the Genetic Information
Nondiscrimination Act,  the Employee Retirement Income Security Act, the Equal
Pay Act, the Worker Adjustment and Retraining Notification Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Fair Credit Reporting Act, the Minnesota
Human Rights Act, Minnesota Statutes Chapter 181, and workers’ compensation
non‑interference or non-retaliation statutes;

A-1

--------------------------------------------------------------------------------

4.
all claims for alleged wrongful discharge, breach of contract, breach of implied
contract, failure to keep any promise, breach of a covenant of good faith and
fair dealing, breach of fiduciary duty, estoppel, my activities, if any, as a
“whistleblower”, defamation, infliction of emotional distress, fraud,
misrepresentation, negligence, harassment, retaliation or reprisal, constructive
discharge, assault, battery, false imprisonment, invasion of privacy,
interference with contractual or business relationships, any other wrongful
employment practices, and violation of any other principle of common law;




5.
all claims for compensation of any kind, including without limitation, bonuses,
commissions, deferred compensation, stock-based compensation, vacation pay,
perquisites, relocation expenses, and expense reimbursements;




6.
all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;




7.
all claims that a past unlawful decision has or has had a continuing effect on
my compensation; and




8.
all claims for attorneys’ fees, costs, and interest.



However, My Claims do not include any claims that the law does not allow to be
waived, any claims that may arise after the date on which I sign this Release,
any indemnification for which I may be entitled, any vested employee benefits or
earned incentive compensation, or any claims for breach of the Agreement.


Agreement to Release My Claims.  I will receive consideration from Deluxe as set
forth in the Agreement, subject to the terms and conditions of the Agreement, if
I sign and do not rescind this Release as provided below.  I understand and
acknowledge that such consideration includes valuable consideration in addition
to anything of value that I would be entitled to receive from Deluxe if I did
not sign this Release or if I rescinded this Release.  In exchange for that
consideration I give up and release all of My Claims.  I will not make any
demands or claims against Deluxe for compensation or damages relating to My
Claims.  The consideration that I am receiving is a fair compromise for the
release of My Claims.  I understand and agree that, with the exception of money
provided to me by a governmental agency as an award for providing information, I
am not entitled to receive any money or other relief in connection with My
Claims, regardless of who initiated or filed the charge or other proceeding.
A-2

--------------------------------------------------------------------------------

Additional Agreements and Understandings.  Even though Deluxe will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me.  In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.


Permitted Communications.  I understand that nothing in this Release or the
Agreement is intended to prevent me from filing a charge with the United States
Equal Employment Opportunity Commission or any other governmental agency,
providing information to a governmental agency, participating in an
investigation conducted by a governmental agency, or responding to a subpoena or
other court order.


Advice to Consult with an Attorney.  I understand and acknowledge that I am
hereby being advised by Deluxe to consult with an attorney prior to signing this
Release, and I have done so.  My decision whether to sign this Release is my own
voluntary decision made with full knowledge that Deluxe has advised me to
consult with an attorney.


Period to Consider the Release.  I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release.  If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether to sign
this Release.  I also agree that any changes made to this Release or to the
Agreement before I sign it, whether material or immaterial, will not restart the
21-day period.


My Right to Rescind this Release.  I understand that I may rescind this Release
at any time within fifteen (15) days after I sign it, not counting the day upon
which I sign it.  This Release will not become effective or enforceable unless
and until the 15-day rescission period has expired without my rescinding it.  I
understand that if I rescind this Release, Deluxe will have no obligation to
continue my employment, pay me the retirement benefits or provide the other
consideration described in the Agreement.


Procedure for Accepting or Rescinding the Release.  To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to Deluxe
by hand or by mail within the 21-day period that I have to consider this
Release.  To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Deluxe by hand or by mail within the
15-day rescission period.  All deliveries must be made to Deluxe at the
following address:



 
Chair, Board of Directors
   
Deluxe Corporation
   
3680 Victoria Street North
   
Shoreview, MN 55126
 



If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Deluxe at the address stated above.
A-3

--------------------------------------------------------------------------------

Interpretation of the Release.  This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company.  If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.


My Representations.  I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims.  I have not been involved in
any personal bankruptcy or other insolvency proceedings at any time since I
began my employment with Deluxe.  No child support orders, garnishment orders,
or other orders requiring that money owed to me by Deluxe be paid to any other
person are now in effect.


I represent and confirm that I have been fully paid for all wages, overtime,
commissions, bonuses, and other compensation that I earned during my employment
with the Company or that were due to me through the date of this Release.


I have read this Release carefully.  I understand all of its terms.  In signing
this Release, I have not relied on any statements or explanations made by Deluxe
except as specifically set forth in the Agreement.  I am voluntarily releasing
My Claims against the Company.  I intend this Release and the Agreement to be
legally binding.
 

 
Dated:  April 25, 2018





     
Lee J. Schram

A-4

--------------------------------------------------------------------------------

EXHIBIT B


SECOND RELEASE BY LEE J. SCHRAM


Definitions.  I intend all words used in this Release to have their plain
meanings in ordinary English.  Specific terms that I use in this Release have
the following meanings:



A.
I, me, my and myself include both me and anyone who has or obtains any legal
rights or claims through me.




B.
Deluxe means Deluxe Company, any company or entity related to Deluxe Company in
the present or past (including without limitation, its predecessors, parents,
subsidiaries, affiliates, joint venture partners, and divisions), and any
successors of Deluxe Company.




C.
Company means Deluxe; the present and past trustees, officers, directors,
committees, and employees of Deluxe; any company providing insurance to Deluxe
in the present or past; the present and past employee benefit plans sponsored or
maintained by Deluxe (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for Deluxe; and anyone who acted on
behalf of Deluxe or on instructions from Deluxe.




D.
Release means this Second Release by Lee J. Schram.




E.
Agreement means the Transition Agreement entered into between me and Deluxe
dated April 25, 2018.




G.
My Claims means all of my rights that I now have to any relief of any kind from
the Company, whether or not I know about such rights, including without
limitation:




1.
all claims arising out of or relating to my employment with Deluxe or the
termination of that employment;




2.
all claims arising out of or relating to the statements, actions, or omissions
of the Company;




3.
all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, failure to accommodate, or other alleged unlawful practices arising
under the laws of the United States or any other country or of any state,
province, municipality, or other unit of government, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, 42 U.S.C. §1981, the Genetic Information
Nondiscrimination Act,  the Employee Retirement Income Security Act, the Equal
Pay Act, the Worker Adjustment and Retraining Notification Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Fair Credit Reporting Act, the Minnesota
Human Rights Act, Minnesota Statutes Chapter 181, and workers’ compensation
non‑interference or non-retaliation statutes;

B-1

--------------------------------------------------------------------------------

4.
all claims for alleged wrongful discharge, breach of contract, breach of implied
contract, failure to keep any promise, breach of a covenant of good faith and
fair dealing, breach of fiduciary duty, estoppel, my activities, if any, as a
“whistleblower”, defamation, infliction of emotional distress, fraud,
misrepresentation, negligence, harassment, retaliation or reprisal, constructive
discharge, assault, battery, false imprisonment, invasion of privacy,
interference with contractual or business relationships, any other wrongful
employment practices, and violation of any other principle of common law;




5.
all claims for compensation of any kind, including without limitation, bonuses,
commissions, deferred compensation, stock-based compensation, vacation pay,
perquisites, relocation expenses, and expense reimbursements;




6.
all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;




7.
all claims that a past unlawful decision has or has had a continuing effect on
my compensation; and




8.
all claims for attorneys’ fees, costs, and interest.



However, My Claims do not include any claims that the law does not allow to be
waived, any claims that may arise after the date on which I sign this Release,
any indemnification for which I may be entitled, any vested employee benefits or
earned incentive compensation, or any claims for breach of the Agreement.


Agreement to Release My Claims.  I will receive consideration from Deluxe as set
forth in the Agreement, subject to the terms and conditions of the Agreement, if
I sign and do not rescind this Release as provided below.  I understand and
acknowledge that such consideration includes valuable consideration in addition
to anything of value that I would be entitled to receive from Deluxe if I did
not sign this Release or if I rescinded this Release.  In exchange for that
consideration I give up and release all of My Claims.  I will not make any
demands or claims against Deluxe for compensation or damages relating to My
Claims.  The consideration that I am receiving is a fair compromise for the
release of My Claims. I understand and agree that, with the exception of money
provided to me by a governmental agency as an award for providing information, I
am not entitled to receive any money or other relief in connection with My
Claims, regardless of who initiated or filed the charge or other proceeding.


Additional Agreements and Understandings.  Even though Deluxe will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me.  In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
B-2

--------------------------------------------------------------------------------

Permitted Communications.  I understand that nothing in this Release or the
Agreement is intended to prevent me from filing a charge with the United States
Equal Employment Opportunity Commission or any other governmental agency,
providing information to a governmental agency, participating in an
investigation conducted by a governmental agency, or responding to a subpoena or
other court order.


Advice to Consult with an Attorney.  I understand and acknowledge that I am
hereby being advised by Deluxe to consult with an attorney prior to signing this
Release and I have done so.  My decision whether to sign this Release is my own
voluntary decision made with full knowledge that Deluxe has advised me to
consult with an attorney.


Period to Consider the Release.  I understand that I have 21 days from and after
the Anticipated Retirement Date (as defined in the Agreement), to consider
whether I wish to sign this Release.  If I sign this Release before the end of
the 21-day period, it will be my voluntary decision to do so because I have
decided that I do not need any additional time to decide whether to sign this
Release.  I also agree that any changes made to this Release before I sign it,
whether material or immaterial, will not restart the 21-day period.


My Right to Rescind this Release.  I understand that I may rescind this Release
at any time within fifteen (15) days after I sign it, not counting the day upon
which I sign it.  This Release will not become effective or enforceable unless
and until the 15-day rescission period has expired without my rescinding it.  I
understand that if I rescind this Release, Deluxe will have no obligation to pay
me the retirement benefits or provide the other consideration described in the
Agreement, and I will be required to immediately return any retirement benefit
amounts already provided to me by Deluxe.


Procedure for Accepting or Rescinding the Release.  To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to Deluxe
by hand or by mail within the 21-day period that I have to consider this
Release.  To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Deluxe by hand or by mail within the
15-day rescission period.  All deliveries must be made to Deluxe at the
following address:



 
Chair, Board of Directors
   
Deluxe Corporation
   
3680 Victoria Street North
   
Shoreview, MN 55126
 



If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Deluxe at the address stated above.


Interpretation of the Release.  This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company.  If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
B-3

--------------------------------------------------------------------------------

My Representations.  I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims.  I have not been involved in
any personal bankruptcy or other insolvency proceedings at any time since I
began my employment with Deluxe.  No child support orders, garnishment orders,
or other orders requiring that money owed to me by Deluxe be paid to any other
person are now in effect.


I represent and confirm that I have been fully paid for all wages, overtime,
commissions, bonuses, and other compensation that I earned during my employment
with the Company or that were due to me in connection with the termination of
that employment.


I have read this Release carefully.  I understand all of its terms.  In signing
this Release, I have not relied on any statements or explanations made by Deluxe
except as specifically set forth in the Agreement.  I am voluntarily releasing
My Claims against the Company.  I intend this Release and the Agreement to be
legally binding.
 
 
 
Dated:  ______________, 2019





     
Lee J. Schram



B-4

--------------------------------------------------------------------------------

EXHIBIT C


EQUITY AWARDS
 
Stock Options:




Date of
Grant
 
Exercise
Price Per
Share
Number of
Shares Exercisable as of Anticipated
Retirement Date
2/17/12 
$25.45
53,000
2/20/13
$38.80
 95,800
2/20/14
$50.32
 64,435
2/12/15
$67.08
 64,162
2/17/16
$54.30
 127,239
2/23/17
$75.61
 51,800
2/21/18
$73.21
 27,160



 
Restricted Stock:




Date of Grant
Number of
Shares Vested as of Anticipated
 Retirement Date
2/17/16
21,464
2/23/17
5,290
2/21/18
5,805



 
Performance Share Awards:




Type of Award
Date of Grant
Number of Shares Subject to Award
PSA – MOS (Revenue)
2/17/16
10,765 (Target No. of Shares)
PSA - TSR
2/17/16
10,765 (Target No. of Shares)
PSA – MOS (Revenue
2/23/17
11,903 (Target No. of Shares)
PSA – TSR
2/23/17
11,903 (Target No. of Shares)
PSA – MOS (Organic Growth)
2/21/18
13,062 (Target No. of Shares)
PSA – TSR
2/21/18
13,061 (Target No. of Shares)



 
See also the Deferred Cash Bonus RSU Award discussed in Section 7(a)(iii).
C-1

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 